September 10, 2008 Via EDGAR United States Securities & Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attention: Mr. Howard Efron Mr. Kevin Woody Re: Responses to comment letter dated August 26, 2008 Hines Real Estate Investment Trust, Inc. Form 10-K for the year ended December 31, 2007 File No. 000-50805 Gentlemen: This letter is written in response to the comments of the Staff of the United States Securities and Exchange Commission (the “Commission”) received by facsimile on August 26, 2008, with respect to the above referenced Form 10-K for the year ended December 31, 2007 of Hines Real Estate Investment Trust, Inc. (the “Company”). For ease of reference, the Staff’s comments are each set forth in full below in bold-type, and the Company’s response immediately follows each comment. Form 10-K for the year ended December 31, 2007 Item 8. Financial Statements and Supplementary Data Notes to Consolidated Financial Statements 2. Summary of Significant Accounting Policies Investment Property, page 79 1.We note that you determine the present value of below market lease values as the difference between the contractual amounts to be paid and management’s estimate of fair market value lease rates. Please tell us and disclose whether management has included in their calculation of the fair value of below market leases, any assumptions regarding fixed rate renewal options and whether amortization is recorded over this longer period. The Company’s policy is to determine the lease term for all leases (including below-market leases) based on the guidance set forth in paragraph 22(a) of Statement of Financial Accounting Standards (“SFAS”) No. 98, Accounting for Leases, which defines lease term to include the fixed noncancelable lease term, plus any periods covered by bargain renewal options. The Company only includes the renewal period if, at the inception of the lease or acquisition of the property, the renewal option meets the definition of a bargain renewal option as defined by paragraph 5(e) of SFAS 13, Accounting for Leases.
